Citation Nr: 1302173	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-36 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955 and from May 1958 to October 1963.  He died in September 2006.  The appellant is the Veteran's surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Chicago, Illinois RO.  In September 2010, a Travel Board hearing was held before a Veterans Law Judge; a transcript of the hearing is included in the claims file.  In April 2011 that judge remanded this matter for further development.  The case has been reassigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2010, the appellant was afforded a Travel Board hearing before a Veterans Law Judge who is no longer with the Board.  The Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In October 2012, the appellant was offered the opportunity to testify at another Board hearing; she responded that she wished to appear before a Veterans Law Judge at the Chicago RO.  Because Travel Board hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing.  This matter should then be processed in accordance with established appellate practices. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


